OPINION
By THE COURT.
This is an action by a taxpayer to enjoin the defendants as municipal officials from proceeding to exercise the right of eminent domain and from expending municipal funds in acquiring title to real estate to be used for parking purposes in an area near Crosley Field.
The defendants demurred generally and specifically to this petition. The court sustained the general demurrer, and, the plaintiff, not desiring to plead further, the court dismissed the action at plaintiff’s costs.
The plaintiff has appealéd to this court.
One of the most ancient and habitually exercised functions of government for centuries has been providing of roads and streets for use by the public and keeping them free from obstructions, regulating traffic over and upon them, so that the public might get the maximum of safe use thereof.
It is our opinion that the actions of the defendants of which the plaintiff complains is an exercise of this power of government, and that the plaintiff and those property owners whom it assumes to represent in this action hold their property subject to-the right of the government to take it for that purpose upon being paid just compensation, and that the expenditure of public funds for that purpose is an expenditure for a public purpose.
We approve the opinion of Judge Leis, the trial judge, and affirm the judgment.
MATTHEWS, FJ, LONG and O’CONNELL, JJ, concur.